UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 2, 2010 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 24663 Mound Road Warren, MI48091 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: 586-486-5308 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure We were not able to satisfy the conditions for new investment totaling $2.4 million by the November 30, 2010 deadline and the term sheets have expired.We currently have no other offers for additional investment. Our $600,000 promissory note to Mr. Salpietra is due on December 4, 2010 and without additional investment we do not have the cash to repay the note. Additional information concerning our promissory note issued to Mr. Salpietra is contained in our Current Reports filed with the Commission on May 17, 2010 and October 18, 2010 and are incorporated herein. Item 9.01 Financial Statements and Exhibits. (c) Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLOGY COATINGS, INC. DATE:December 2, 2010By:/s/ Daniel V. Iannotti Daniel V. Iannotti Vice President, General Counsel and Secretary
